i          i        i                                                                i       i      i




                                 MEMORANDUM OPINION


                                        No. 04-08-00731-CR

                                        Najib Hasim MUNIR,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-1366
                            Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 12, 2008

DISMISSED

           Najib Munir pleaded nolo contendere to a felony pursuant to a plea bargain agreement. As

part of the plea bargain, Munir signed a waiver of his right to appeal. The trial court imposed

sentence in accordance with the agreement and signed a certificate stating that this “is a plea-bargain

case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Munir timely filed
                                                                                       04-08-00731-CR

a notice of appeal. The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification

and a written plea bargain agreement, has been filed. See TEX . R. APP . P. 25.2(d). This court must

dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Id.

       The court gave Munir notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Munir’s appointed appellate counsel filed a written response,

stating she has reviewed the record and can find no right of appeal. After reviewing the record and

counsel’s notice, we agree that Munir does not have a right to appeal. See Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine

whether trial court’s certification is accurate). We therefore dismiss this appeal. TEX . R. APP . P.

25.2(d).



                                                       PER CURIAM

Do not publish




                                                 -2-